Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 27, 2019

                                      No. 04-19-00379-CV

                         INTEREST OF D.J., ET AL., CHILDREN,
                                     Appellant

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01753
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The court reporter has filed a notification of late reporter’s record,
requesting an extension to July 10, 2019. We grant her request and ORDER her to file the
reporter’s record on or before July 10, 2019.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of June, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court